     Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 1 of 26 PageID #:9160




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 MICHAEL MEADOWS, et al.,

                Plaintiffs,
                                                     No. 16 CV 6221
           v.
                                                     Judge Manish S. Shah
 NCR CORPORATION,

                Defendant.


                          MEMORANDUM OPINION AND ORDER

         Plaintiff Michael Meadows alleges that defendant NCR Corporation violated

the Fair Labor Standards Act by failing to pay him and his fellow customer engineers

the required overtime rate. I conditionally certified a collective action. More than

1,600 people opted in to the case. Both sides conducted extensive discovery before

NCR filed its motion to decertify, and that discovery reveals significant factual and

legal differences among the members of the proposed collective action. In light of

those differences, and for the reasons discussed further below, NCR’s motion is

granted. The collective action is decertified.

I.       Legal Standards

         Collective actions allow for the efficient resolution “of common issues of law

and fact arising from the same alleged discriminatory activity.” Hoffmann-La Roche

Inc. v. Sperling, 493 U.S. 165, 170 (1989). District courts have wide discretion in

managing collective actions, Alvarez v. City of Chicago, 605 F.3d 445, 449 (7th Cir.

2010); Weil v. Metal Techs., Inc., 925 F.3d 352, 357 (7th Cir. 2019), and courts in this
  Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 2 of 26 PageID #:9161




district have developed a two-step conditional certification process to aid in the

management of collective actions brought under the Fair Labor Standards Act. Jirak

v. Abbott Labs., Inc., 566 F.Supp.2d 845, 847 (N.D. Ill. 2008) (collecting cases); 29

U.S.C. § 216(b).

         During the first step, if the plaintiff makes a modest factual showing that other

employees are similarly situated, the action is conditionally certified and notice is

issued. DeMarco v. Nw. Mem’l Healthcare, No. 10 C 397, 2011 WL 3510905, at *1

(N.D. Ill. Aug. 10, 2011); Jirak, 566 F.Supp.2d at 847–48; Ervin v. OS Rest. Servs.,

Inc., 632 F.3d 971, 974 (7th Cir. 2011). The first step “requires nothing more than

substantial allegations that the putative class members were together the victims of

a single decision, policy, or plan.” Jones v. Furniture Bargains, LLC, No. 09 C 1070,

2009 WL 3260004, at *2 (N.D. Ill. Oct. 9, 2009) (quoting Thiessen v. Gen. Elec. Capital

Corp., 267 F.3d 1095, 1102 (10th Cir. 2001)). Meadows made it past this first step.

[192].

         The second step requires more. With the benefit of a “much thicker record than

it had at the notice stage,” Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1261

(11th Cir. 2008), courts in this district conduct a stringent, fact-specific review.

Hudgins v. Total Quality Logistics, LLC, No. 16 C 7331, 2019 WL 354958, at *3 (N.D.

Ill. Jan. 29, 2019). Plaintiffs bear the burden of producing sufficient evidence of “an

identifiable factual nexus that binds the plaintiffs together as victims of a particular

violation of the overtime laws.” See id.; Russell v. Ill. Bell Tel. Co., Inc., 721 F.Supp.2d

804, 812 (N.D. Ill. 2010); Strait v. Belcan Eng’g Grp., Inc., 911 F.Supp.2d 709, 718



                                             2
  Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 3 of 26 PageID #:9162




(N.D. Ill. 2012) (“[p]laintiffs bear the burden of demonstrating that they are ‘similarly

situated’”). During this step, courts ask “(1) whether the plaintiffs share similar or

disparate factual and employment settings; (2) whether the various affirmative

defenses available to the defendant would have to be individually applied to each

plaintiff; and (3) fairness and procedural concerns.” Camilotes v. Resurrection Health

Care Corp., 286 F.R.D. 339, 345 (N.D. Ill. 2012). “A unified policy, plan, or scheme …

is not necessarily required … especially if a collective action would promote judicial

economy because there is otherwise an identifiable factual or legal nexus.” Molina v.

First Line Sols. LLC, 566 F.Supp.2d 770, 787 (N.D. Ill. 2007). See also Campbell v.

City of Los Angeles, 903 F.3d 1090 (9th Cir. 2018) (at the decertification stage,

plaintiffs must provide “substantial evidence that their claims arise out of a single

policy, custom or practice that leads to FLSA violations”).

      The FLSA is interpreted “broad[ly] and comprehensive[ly] in order to

accomplish the remedial purposes of the Act.” Solis v. Intern. Detective & Protective

Service, Ltd. 819 F.Supp.2d 740, 747 (N.D. Ill. 2011); Tony & Susan Alamo Found. v.

Sec’y of Labor, 471 U.S. 290, 296 (1985). It must not be applied in a “narrow, grudging

manner.” Walling v. National Ice & Fuel Corp., 158 F.2d 28, 29 (7th Cir. 1946). The

standards for class certification under Rule 23 have largely merged with those for

certifying a collective action, Espenscheid v. DirectSat USA, LLC, 705 F.3d 770, 772

(7th Cir. 2013), and under Rule 23, the commonality inquiry requires that the class

have a “common contention” that is “capable of classwide resolution—which means

that determination of its truth or falsity will resolve an issue that is central to the



                                           3
     Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 4 of 26 PageID #:9163




validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338, 350 (2011). What matters “is not the raising of common ‘questions’—even

in droves—but rather, the capacity of a class-wide proceeding to generate common

answers apt to drive the resolution of the litigation.” Id. “[W]hen multiple managers

exercise independent discretion, conditions at different stores (or sites) do not present

a common question.” Bolden v. Walsh Const. Co., 688 F.3d 893, 896 (7th Cir. 2012).

II.      Facts

         Meadows and his fellow customer engineers are paid by the hour to repair ATM

machines and point-of-sale systems. [288-1] at 91:24–92:5; [288-8] at 16:17–17:2.1

(Point-of-sale systems include “registers, … pin pads, … printers … [b]asically

anything a retail store would use.” [288-6] at 40:9–11.) Customer engineers are “home

dispatched,” meaning that every morning they leave their homes and go directly to

the location of the first ATM or point-of-sale system they have been assigned to repair.

See [288-1] at 24:3–6; [288-4] at 28:2–4. Before they can leave, they have to know

where to go, and in order to learn where to go, they have to check in (on their phones

or laptops) with NCR’s central dispatchers. See, e.g., [281-13] at 30:12–17, 31:12–22;

[281-11] at 10:18–11:15.

         This procedure is reflected in NCR’s written policies. The first thirty minutes

of a customer engineer’s commute (in both directions) are unpaid, [288-10] at 9; [288-

9] at 184:23–185:10; [281-52] at 42:2–15, so NCR’s customer engineer handbook

advises that, “[a]s a general rule,” at least thirty minutes before the start of their


1   Bracketed numbers refer to entries on the district court docket.

                                                4
  Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 5 of 26 PageID #:9164




shift, customer engineers should check in for their call assignments and “activate an

incident” or update their “whereabouts.” [288-10] at 8. See also id. at 4; [288-1] at

92:6–8 (customer engineers are required to comply with the handbook). According to

the handbook, this should take “no more than one or two minutes.” [288-10] at 8.

      The handbook also says that “[a]ll work time is compensable time,” and that

customer engineers are “required to document and report all time worked.” [288-10]

at 7. Examples of prohibited off-the-clock work include answering work-related phone

calls, reading or responding to NCR email, and processing or ordering parts. [288-11]

at 15. With regard to pre-shift work, the handbook instructs that, “[b]efore the start

of [their] shift, [customer engineers] are prohibited from performing any work, other

than briefly checking [their] handheld mobile device 30 minutes before the start of

[their] shift (this is so that you can determine the location of your first assignment).”

Id. at 15. Supervisors are prohibited from “requiring, encouraging, or even

suggesting” that customer engineers work off-the-clock. Id.

      Meadows says these rules are often broken. According to Meadows, customer

engineers often perform (and do not record time spent on) pre-shift tasks that go

beyond checking the location of their first job site. For instance, many customer

engineers spend time before their shift checking the details of their entire schedule

for the day, reviewing other emails, and fielding work-related calls, among other

things. See e.g., [281-8] at 35:23–36:25 (one customer engineer, Roy Bratt, checks his

email every morning); [281-10] at 31:16–34:3 (another customer engineer checks “to

see what kind of work I’m going to have on my plate for the day and see if I need to



                                           5
    Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 6 of 26 PageID #:9165




reach out to my service coordinator”); [281-11] at 10:18–11:15 (checks email, learns

where to go); [281-13] at 30:13–17, 31:12–22 (learns where to go); [281-16] at 24:20–

25:14 (checks schedule, email, texts); [281-25] at 86:15–87:17 (checks schedule, route

map); [288-15] at 28:8–29:5, 31:3–21 (checks email, calls service planner).2 Some

report taking longer than two minutes to complete these pre-shift routines. See, e.g.,

[288-15] at 29:15–20 (“5 to 15 minutes”); [281-8] at 36:4–10 (“it averages between five

minutes and probably twenty to twenty-five minutes”); [281-28] at 70:21–71:7 (often

only one to two minutes but sometimes five to fifteen minutes); [281-51] at 35:22–

36:10 (between one to five minutes to check emails both before and after shifts). And

in spite of the handbook’s instructions, many do not record their pre-shift work at all

because, for instance, they say recording time is a hassle, or that their managers do

not like it when they record that time. See, e.g., [288-15] at 48:2–12. Other customer

engineers say that NCR’s time recording system is only capable of recording time in

increments of seven minutes or more and that, as a result, it would be useless or




2 The list of pre-and-post-shift work activities includes processing parts, communicating with
colleagues, printing documents, “loading keys,” conversations between day-shift workers and
night-shift workers, closing out tickets, key audits, and more. See [281-7] at 69:8–25
(checking for first location); [281-44] at 114:9–115:5 (phone calls, emails, looking at work
orders); [281-45] at 38:5–38:18 (setting up route), 43:20–44:19 (coordinating with colleagues),
44:20–46:17 (responding to emails, coordinating with the control tower), 48:14–50:6 (ordering
parts); [281-18] at 102:25–103:19 (answering phone calls and emails, ordering parts); [281-
50] at 14:3–9 (phone calls); [281-38] at 10:12–22 (answer emails, phone calls); [281-8] at 60:9–
18 (checking email, loading and checking keys); [281-43] at 11:24–12:24 (closing calls,
processing parts); [281-46] at 11:10–12:14 (communications with colleagues); [281-12] at
88:13–89:9 (phone calls, emails, training course); [281-16] at 35:13–36:15 (parts
management); [281-46] at 61:13–67:9 (conversations between night shift and day shift
workers); [281-51] at 34:6–14 (emails); [281-35] at 41:18–45:21 (printing information, reading
manuals); [281-20] at 56:14–24 (closing out tickets), 61:11–62:10 (key audits); [281-52] at
44:18–45:8 (paperwork), 96:21–97:5 (training, cleaning van).

                                               6
  Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 7 of 26 PageID #:9166




impossible to record their shorter bursts of pre-shift work. See [281-20] at 44:4–10,

54:23–55:7; [288-15] at 18:6–16.

      At least some of the managers that were deposed say that (in accordance with

the handbook) they regularly tell their customer engineers to record all of their time

worked. [281-27] at 77:11–23; [281-21] at 33:17–34:6; [281-15] at 67:15–68:6. At least

some of the customer engineers say that they are aware that they are supposed to

accurately report all of the time they spend working. [281-19] at 32:25–33:23; [281-

13] at 49:7–15. Others confirmed that they are paid for the time they record, even if

it amounts to overtime (and even if they bill the time recorded to an “administrative”

code) that was not preapproved by a manager. [281-7] at 42:11–23; [281-43] at 84:9–

85:4; [281-49] at 95:2–9; [281-16] at 28:3–28:8.

      At the same time, at least one customer engineer says that his current

manager lets him record no more than ten or fifteen minutes of work before leaving

his house and that his previous manager did not allow him to record any time at all

for pre-shift activities. [281-40] at 89:19–90:25. See also [281-12] at 10:10–11:23

(another manager says that, although he tells his current customer engineers not to

answer emails or calls outside of their shift, those same policies were not enforced by

his previous manager.) In addition, at least a few customer engineers reported

working during their lunch break, [281-11] at 13:21–14:18 (one took “critical calls”

during lunch, but acknowledged that was her choice); [288-14] at 73:22–74:9 (another

customer engineer sometimes looked at upcoming job tickets during lunch), and

others said they performed (and did not record) work on their days off. [281-46] at



                                           7
    Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 8 of 26 PageID #:9167




62:8–63:10; [281-51] at 65:4–23; [281-40] at 59:10–24; [281-38] at 10:8–22; [281-8] at

54:13–55:12.

        In January of 2018—a month after notice of this lawsuit issued to customer

engineers around the country—NCR started measuring productivity using something

called the “Five Star” program. [281-34] at 102:21–24. The Five Star program

assesses customer engineers’ performance using metrics like utilization, productivity,

“revisits,” and “re-trips,” among other things, and compares their performance

against that of other customer engineers around the world. [288-3] at 35:3–37:8. At

least one customer engineer was under the impression that he would get a raise if he

had a high Five Star rating. [288-16] at 67:17–19.

        Some customer engineers reported believing that the program discourages

engineers from recording time that is not related to a specific work order (e.g.,

reviewing general emails, fielding calls, etc.) because such time counts against some

of the metrics that are used to calculate one’s overall Five Star score. [281-12] at

67:23–69:11; [281-16] at 28:20–29:8, 53:5–54:11. One manager reported being

evaluated based on the Five-Star ratings of the customer engineers that he oversees.

[281-13] at 113:5–20; [281-12] 67:12–16. NCR’s representatives, however, say that

not recording time does not improve one’s overall Five Star score. See [288-13] at

56:21–59:15; [281-34] at 96:23–97:21, 101:25–102:20. Instead, they say that the Five

Star program accounts for, and seeks to minimize, the incentive to work off-the-clock.

See [288-8] at 78:2–79:13; [288-13] at 56:3–57:23.3 Some managers allowed customer


3None of the witnesses provided a complete explanation of how the Five Star program works.
For instance, Zeid Isho, a field operations senior manager for NCR, says that the calculations
                                              8
  Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 9 of 26 PageID #:9168




engineers to bill for the complained-of pre-and-post-shift work so long as they billed

it as “administrative time.” [281-23] at 64:3–17 (one manager said he scheduled

administrative time “all the time” so that his customer engineers could do things like

clean their vehicles or complete training); [281-49] at 95:2–96:13 (noting that while

some managers approved administrative time, those same managers occasionally

denied requests to bill administrative time); [281-11] at 52:8–25 (one customer

engineer remembered being allowed to bill as administrative time hours he spent

installing shelving in his van); [281-16] at 28:3–8 (one customer engineer confirmed

he was paid if he recorded his time using the administrative code). At least one

manager confirmed that time spent on things like training did not affect the Five Star

rating at all. [288-13] at 26:1–28:6.

      The customer engineers gave different reasons for not recording their time.

Some said they did so as a “matter of survival,” to “be a good employee,” [281-19] at

43:19–25, or to “help out” their coworkers. [281-40] at 60:10–15; [281-38] at 15:22–

16:11; [281-10] at 54:8–54:24; [281-41] at 75:16–76:2; [281-12] at 22:9–24; [281-37] at

57:23–58:22; [281-46] at 57:13–58:8. Others said it was in part because their

managers did not allow them to use an administrative code to bill the time they spent

on pre- and post-shift work. [281-37] at 68:22–72:8; [281-16] at 44:12–22. Some cited

pressure from their managers to deliver results, [281-49] at 16:19–17:13, and others

mentioned the Five Star program specifically. [281-41] at 64:12–65:12, 67:2–14; [281-



behind the Five Star program were “basically system generated” and that there were “a lot
of algorithms and mathematical equations that go on in the background of the 5 star
program.” [288-8] at 77:6–21.

                                           9
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 10 of 26 PageID #:9169




12] at 66:11–68:5; [281-18] at 73:18–74:5; [281-36] at 22:5–23:18; [281-16] at 28:20–

29:13, 53:2–55:10. When one customer engineer was asked why he might not record

time spent helping out other customer engineers on the weekend, he said, “[t]hat’s a

good question,” and that he did “not have a good answer.” [281-22] at 39:11–40:5.

These differences are an illustrative (but not comprehensive) representation of those

identified during discovery.

      NCR operates in all fifty states, and splits the states into more than 70

geographic territories. [172-2] ¶ 4; [172-4] ¶ 4. Each customer engineer operates

within one territory, and each territory has a designated territory manager that

oversees as many as fifty customer engineers. Id. Territory managers control the

work schedules of their customer engineers. [281-24] at 15:20–16:8, 38:13–39:8,

39:12–23; 49:22–51:1; [281-23] at 31:22–32:8, 74:3–14; [288-10] at 7 (“[m]anagers

have discretion to set schedules and control the hours of work” and take into

consideration “[v]arious factors, such as workloads, operational efficiency, and

staffing needs”). In California and Washington, customer engineers’ entire commute

is compensated, [281-23] at 61:6–15, and some customer engineers in New York are

paid according to collective bargaining agreements negotiated by their union

representatives. [281-3] at 22–23. Other customer engineers are on special




                                         10
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 11 of 26 PageID #:9170




assignments that require them to be on call 24 hours a day (and are paid differently

as a result). [281-10] at 47:15–48:6; [281-23] at 45:2–24.

III.   Analysis

       At this stage of the conditional certification inquiry, Meadows is required to

identify a factual or legal nexus that binds him and the other plaintiffs together as

“victims of a particular violation of the overtime laws.” Hudgins, 2019 WL 354958 at

*3; Camilotes, 286 F.R.D. at 345; Russell, 721 F.Supp.2d at 812. At the last stage

(conditional certification), I found that NCR had not yet “eliminate[d] the possibility

that [it] … had an unwritten policy or an unofficial practice of encouraging off-the-

clock work.” [192] at 5. Relying on a thin record and resolving reasonable inferences

in Meadows’s favor, it remained possible that NCR was “requiring the performance

of significant tasks before and after shifts while requiring CEs to clock in and clock

out based on their arrival and departure times.” [192] at 4.

       Based on the additional evidence both sides dug up during discovery, I find

that Meadows has failed to produce sufficient evidence that this case should continue

as a collective action. See Hudgins, 2019 WL 354958 at *3; Camilotes, 286 F.R.D. at

345. The two most compelling nationwide factual or legal nexuses Meadows has

identified are the handbook and the Five Star program. Page four of the handbook

makes clear that its rules apply to a uniform, identifiable subset of employees, [288-

1] at 4, but one would have to stop reading there to conclude the policy bound those

employees “as victims” of the violations alleged. Hudgins, 2019 WL 354958 at *3;

Camilotes, 286 F.R.D. at 345; Russell, 721 F.Supp.2d at 812. Page fifteen, titled “‘Off



                                          11
    Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 12 of 26 PageID #:9171




the Clock’ Work is Prohibited,” describes most of the practices complained about,

makes clear that each is strictly prohibited, and includes a general prohibition

against any and all off-the-clock work by instructing customer engineers to record

any and all time worked. [288-1] at 15.

        Even if the handbook underestimates the amount of time it takes customer

engineers to check the location of their first job site each morning, it also

unequivocally states that all time spent working must be recorded. See [288-1] at 15

(customer engineers are “prohibited from performing any work, other than briefly

checking [their] handheld mobile device” each morning, and must record all time

worked). Nothing in it explicitly prohibits or excepts the few minutes it takes to

determine the location of the customer engineer’s job; that time, if worked, should be

recorded. See id.4



4 Meadows identified one customer engineer that believed that NCR would not compensate
any time spent on a task that amounted to less than three minutes. [288-1] at 56:12–57:1.
When asked whether he believed that was an NCR policy, he said he did not know. Id.
Another testified that a former manager had told him that any time spent on tasks that
amounted to less than either seven or five minutes (the customer engineer could not
remember which) was not compensable. [281-20] at 44:3–25. See also [288-15] at 17:6–16 (a
third customer engineer testified that NCR’s time recording software did not register entries
of five minutes or less); [288-1] at 62:3–63:11 (one of NCR’s corporate representatives testified
that any work performed at home is compensable and should be recorded so long as it took
more than two minutes to complete). This testimony is insufficient at this stage to identify a
factual or legal nexus that binds the members of the collective together as victims of any
policy or practice, written or unwritten. The first two customer engineers’ experiences were
dependent on their interactions with their individual managers, which suggests that
collective treatment of these claims would not be both efficient and fair. With regard to the
third customer engineer’s testimony (and that of NCR’s corporate representative), Meadows’s
legal support amounts to an argument that decertification should not occur just because
individualized damages calculations will be necessary. See [288] at 18–19. That may be true,
but during this second stage, Meadows had the burden of identifying a sufficient factual
nexus that tied the members of the collective together as victims. He has not described the
policies or mechanisms that allegedly prohibited recording small amounts of time in
sufficient detail to survive a motion to decertify. Having had the benefit of discovery, he was
                                               12
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 13 of 26 PageID #:9172




       For purposes of a motion to decertify, I do not need to decide the merits of

Meadows’s claims, but cannot ignore them completely. Otherwise, Meadows and his

fellow customer engineers could claim to be bound by a factual nexus that bears no

relationship whatsoever to the legal violations alleged in his complaint. See Comcast,

569 U.S. at 28 (class certification analysis, like collective certification analysis, “will

frequently overlap with the merits of the plaintiff’s underlying claim because a class

determination generally involves considerations that are enmeshed in the factual and

legal issues comprising the plaintiff’s cause of action”) (cleaned up). Meadows cannot

survive a motion to decertify by pointing to a patently lawful written policy that

applies uniformly to the entire collective. The handbook is not a sufficient nexus

because it does not tie Meadows and the other customer engineers together as victims

of any violations.

       The only other written nationwide policy alleged is the Five Star program.

That program did not come into existence until two months after this collective action

was conditionally certified. See [281-34] at 102:21–24. There are instances when

prejudice would result from declining to decertify a collective based on a policy that

did not exist when the collective was conditionally certified, see Blakes v. Illinois Bell

Tel. Co., No. 11 CV 336, 2013 WL 6662831, at *9 (N.D. Ill. Dec. 17, 2013) (denying



required to produce more than the disjointed testimony of a few witnesses in order to justify
the continuance of a nation-wide class. See also Sandifer v. U.S. Steel Corp., 678 F.3d 590,
593 (7th Cir. 2012), aff’d, 134 S. Ct 870 (2014) (“[i]t is only when an employee is required to
give up a substantial measure of his time and effort that compensable working time is
involved”); Comcast Corp. v. Behrend, 569 U.S. 27, 28 (2013) (class certification analysis, like
collective certification analysis, “will frequently overlap with the merits of the plaintiff’s
underlying claim”) (cleaned up).

                                              13
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 14 of 26 PageID #:9173




modification because modifying the certified collective could have “ensnare[d] opt-in

plaintiffs in a theory of liability the implicates them in a practice of hiding time from

their employer” that was not present when the class was certified), but those

circumstances are not present here. The claims that were conditionally certified were

based in part on the idea that some customer engineers were not reporting their time.

No unfair surprise would be visited upon the members of the collective if Meadows is

allowed to advance those same theories based on both the Five Star program and the

handbook (as opposed to simply the handbook or some other unwritten policy or

practice, as was proposed during the collective certification stage). Neither side has

asked to expand the collective to include persons not contemplated at the conditional

certification stage, either. NCR has not demonstrated that it would suffer any

prejudice, in part because it designed the Five Star program and has access to the

information it needs to defend itself against the claim.

      In any event, Meadows’s new claims fail because the Five Star program does

not bind the customer engineers as victims, either. Despite having access to

comprehensive discovery, Meadows failed to produce evidence that explains how,

exactly, the Five Star program works. That in turn makes it difficult to determine

whether the program encourages violations of the FLSA in the ways Meadows

alleges, and whether NCR will have individualized defenses. A few of NCR’s customer

engineers seem to think they are able to improve their productivity metrics by not

recording work that they perform outside of their shifts, see, e.g., [281-12] at 67:2–22;

[281-16] at 28:20–29:18, 53:5–54:11, but NCR’s managers say the program eliminates



                                           14
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 15 of 26 PageID #:9174




any such incentive by balancing a “utilization” metric against a “productivity” metric.

See [288-8] at 76:11–79:13; [288-13] at 56:21–58:16 (under-reporting time might

benefit a customer engineer with regard to one of the metrics but would hurt them

under others); [281-34] at 96:24–97:21, 101:18–102:20. If Meadows wished to rely on

the Five Star program as a factual nexus to survive this motion to decertify, the

burden was on him to produce evidence sufficient to show it tied him and his fellow

customer engineers together as victims of violations of the overtime laws. Hudgins,

2019 WL 354958 at *3; Camilotes, 286 F.R.D. at 345. Instead, what he has produced

amounts to the type of “substantial allegation” that sometimes survives the first stage

of the certification process, see Jones, 2009 WL 3260004 at *2, but that falls short of

the identification of a legal or factual nexus that is necessary to survive a motion to

decertify. See, e.g., Camilotes, 286 F.R.D. at 345; Russell, 721 F.Supp.2d at 812;

Campbell v. City of Los Angeles, 903 F.3d 1090, 1118 (9th Cir. 2018) (at the

decertification stage, plaintiffs must provide substantial evidence that their claims

arise out of a single policy, custom or practice that leads to FLSA violations).

      Even if there were sufficient evidence that the Five Star program works the

way that Meadows says it does, I find persuasive the decisions of other courts that

have declined to find that programs like the Five Star program are a sufficient legal

or factual nexus simply because of the risk that they might incentivize employees to

work off-the-clock in an effort to maximize their score. See Brickey v. Dolgencorp.,

Inc., 272 F.R.D. 344, 347–48 (W.D.N.Y. 2011) (“[t]he Court declines to hold that

facially-lawful policies, which encourage store management to make productive use



                                          15
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 16 of 26 PageID #:9175




of employees’ time …, can form the equivalent of a common policy or plan that violates

the law merely because they indirectly might encourage the minimization of

overtime”); Eng-Hatcher v. Sprint Nextel Corp., No. 07 CIV 7350, 2009 WL 7311383,

at *4 (S.D.N.Y. Nov. 13, 2009). Encouraging efficiency during working hours is not

the same thing as encouraging unpaid overtime work, and a policy that does the

former does not bind together as victims the people subject to that policy.

      Meadows might still prevail if he could show an unwritten practice or policy

that resulted in the Five Star program (or the handbook, or any other written policy)

being applied in a way that violates the FLSA. See Russell, 721 F.Supp.2d at 815

(“lawful written (or verbal) policies will not shield the company from liability if

plaintiffs can show other company-wide practices that may have been contrary to

those policies and violated the FLSA”); Brand v. Comcast Corp., No. 12-1122, 2012

WL 4482124, at *5 (N.D. Ill. Sept. 26, 2012) (holding that collective actions may be

certified based on allegations that a company has an unwritten policy that violates

the FLSA). This was the inference that justified conditional certification. The

certification could remain in place if Meadows identified circumstantial evidence that

there was a “pattern to the frequency, manner or duration of … pre-shift and post-

shift activities.” Elder v. Comcast Corp., No. 12 C 1157, 2015 WL 3475968, at *9 (N.D.

Ill. June 1, 2015). Another way might be to produce evidence of a nationwide culture

or attitude that encouraged overtime work without pay.

      But the evidence he has produced shows the opposite. Each individual

customer engineers’ description of their reasons for working off-the-clock varied



                                          16
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 17 of 26 PageID #:9176




considerably. So did the work they performed. Some worked off the clock for personal

reasons, some did so because they did not believe their individual managers would

apply NCR’s policies as written, and only some believed they might obtain a higher

Five Star rating. Some checked their email, some prepared their tools, and others

made calls. Meadows has produced evidence that customer engineers were

performing plenty of off-the-clock work, but that evidence has not revealed any

pattern that supports an inference that NCR had a common policy or practice, the

legality of which would be efficient to assess via a collective action.

      Another problem with Meadows’s theory is that individual managers retain

the discretion to approve both overtime work and other billing practices (such as the

use of an “administrative” code) that significantly reduce the pressure customer

engineers might feel to work off-the-clock. As a result, whether Meadows and his

fellow customer engineers were encouraged to work off-the-clock depends on the

individual circumstances of each manager-engineer relationship and interaction.

“Alleged FLSA violations stemming from the enforcement decisions of individual

supervisors, rather than a company-wide policy or plan” are not appropriate for

collective treatment. Adair v. Wisconsin Bell, Inc., No. 08-C-280, 2008 WL 4224360,

at *7 (E.D. Wis. Sept. 11, 2008); Salinas v. O’Reilly Auto., Inc., No. CIV.A.3:04-CV-

1861-B, 2005 WL 3783598, at *1 (N.D. Tex. Nov. 17, 2005) (plaintiff had failed to

make the minimal evidentiary showing required for conditional certification when

the plaintiff’s evidence showed only “that a handful of [defendant’s] managers have

committed possible FLSA violations in a variety of different ways”). The questions



                                           17
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 18 of 26 PageID #:9177




that need to be answered in such circumstances are not the sort of broadly applicable

inquiries that help drive collective action litigation forward in a productive, efficient

way. See Boelk v. AT & T Teleholdings, Inc., No. 12-CV-40-BBC, 2013 WL 261265, at

*12 (W.D. Wis. Jan. 10, 2013) (“[a]lthough plaintiffs and other technicians submitted

declarations stating that they often worked through meal breaks because of the meal

break restrictions, the productivity rating system or a combination of both, it is clear

from the deposition testimony of plaintiffs and other technicians that the reason for

doing so depended on the circumstances, which varied on a day-to-day basis”).

      For similar reasons, I grant the motion to decertify insofar as it addresses

claims of work that occurred during mealtime and on days off. Meadows has not

pointed to any evidence that suggests claims pertaining to off-the-clock work during

meal hours or on days off should be treated any differently than pre-shift and post-

shift work. No aspect of the Five Star program or the handbook applies in any way

that is unique to mealtime hours or days off. His mealtime work claims center around

the allegation that customer engineers received calls, text messages, and emails

during their lunch breaks, but do not include facts that suggest NCR required them

or encouraged them to answer those calls, texts, or emails. See [288] at 11, 21. And

again, as was the case with customer engineers that reported working pre-shift and

post-shift, each individual customer engineer’s explanation of their decision to work

off-the-clock points to individualized rationalizations motivated by things like the

demands of their schedule and the expectations of their individual managers—not




                                           18
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 19 of 26 PageID #:9178




the existence of a nationwide policy or practice, the legality of which could be

determined all at once.

      The factors sometimes used to assess motions to decertify support

decertification here: “(1) whether the plaintiffs share similar or disparate factual and

employment settings; (2) whether the various affirmative defenses available to the

defendant would have to be individually applied to each plaintiff; and (3) fairness and

procedural concerns.” Camilotes, 286 F.R.D. at 345 (N.D. Ill. 2012); Mielke v. Laidlaw

Transit, Inc., 313 F.Supp.2d 759, 762 (N.D. Ill. 2004).

      With regard to the first factor, courts typically consider the “location, job

duties, supervision, and policies or practices that bind the plaintiffs’ claims together,”

in addition to whether there was a uniform compensation plan and common

supervision. Camilotes, 286 F.R.D. at 345 (N.D. Ill. 2012); Blakes, 2013 WL 6662831,

at *10. NCR’s customer engineers’ factual and employment settings are unique. They

start their day at home and travel to remote locations spread about their geographic

territory. They do not congregate together in the same place in order to perform their

assigned tasks. They are all doing something similar once they arrive—fixing ATM

machines and point-of-sale systems—but they are performing their functions in

isolated places, tethered to NCR only by their communications with their managers

and central dispatchers. Their schedules are dictated by their individual managers

and the unique repair needs of the customers in their geographic region. Their

individual managers retain discretion to approve overtime pay and to authorize them

to record time spent on work unrelated to any individual assignment. There is no



                                           19
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 20 of 26 PageID #:9179




common supervision (at least not of all or even most of the members of the nationwide

collective action). Each of the customer engineers may have been provided with work-

supplied email addresses, phones, and laptops, and each may have used those items

to communicate with their managers and their central dispatchers, but the fact that

all of them communicated via the same medium is of little use in determining whether

the content and context of those communications bound them together as victims.

The customer engineers did many different types of off-the-clock work, see [281-7] at

69:8–25 (checking for first location); [281-44] at 114:9–115:5 (phone calls, emails,

looking at work orders); [281-45] at 43:20–44:19 (coordinating with colleagues); [281-

8] at 60:9–18 (loading and checking keys), for many different reasons. See [281-19] at

43:19–25 (as a “matter of survival” and to “be a good employee”); [281-37] at 68:22–

72:8 (NCR did not allow them to use a certain billing code); [281-49] at 16:19–17:13

(managers expected results); [281-22] at 39:11–40:5 (unsure why). Some of the

collective action members were also paid differently because they were subject to

collective bargaining agreements or were on special assignments to work for a single

client, among other reasons. Their factual and employment settings were different.

The first factor weighs in favor of decertification.

      With regard to the second factor, some of the defenses NCR has put forth are

unsound. Determining whether NCR violated the FLSA with respect to customer

engineers in New York might depend on the terms of the collective bargaining

agreements in place there, but that is not a sufficient reason to avoid a collective

action here, in part because the FLSA rights Meadows seeks to assert are



                                           20
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 21 of 26 PageID #:9180




“independent of the collective-bargaining process.” Barrentine v. Arkansas-Best

Freight Sys., Inc., 450 U.S. 728, 745 (1981). See also Brooklyn Sav. Bank v. O’Neil,

324 U.S. 697, 707 (1945) (waiver is not a valid defense to an FLSA action); Caserta v.

Home Lines Agency, Inc., 273 F.2d 943, 946 (2d Cir. 1959) (estoppel is not a valid

defense because the obligation to comply with the FLSA “is the employer’s and it is

absolute”).

      But when decisions made by individual managers affect the pressures that

employees feel to work off the clock, see Camilotes, 286 F.R.D. at 352, Kuznyetsov v.

W. Penn Allegheny Health Sys., Inc., No. CIV.A. 10-948, 2011 WL 6372852, at *6

(W.D. Pa. Dec. 20, 2011) (“[t]he individual supervisors had discretion with regard to

whether a meal break was missed and how a meal break deduction would be

cancelled”), and because it remains to be seen whether those managers (and by

extension, NCR) had actual or constructive knowledge of any work performed off-the-

clock, Camesi v. Univ. of Pittsburgh Med. Ctr., No. CIV.A. 09-85J, 2011 WL 6372873,

at *9 (W.D. Pa. Dec. 20, 2011), the analysis of at least some of NCR’s affirmative

defenses requires further individualized inquiry. Meadows says that evidence that

NCR knew, or should have known, that customer engineers were performing work

off-the-clock “can be found in NCR’s own policies, admissions, and data.” [288] at 23.

But Meadows carries the burden at this stage, and he has failed to cite to the policies,

admissions, or data that might show NCR had such knowledge. Vague and

unsubstantiated assertions that NCR’s affirmative defenses do not require




                                          21
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 22 of 26 PageID #:9181




individualized inquiry are insufficient. The second factor, too, weighs in favor of

decertification.

      With regard to fairness and procedural concerns, this factor weighs in favor of

decertification because this case presents a “myriad of individualized factual issues”

that will require complex proceedings and extensive judicial resources without

resulting efficiencies, and because continuing this action as a collective will risk

significant unfairness to NCR. See Camilotes, 286 F.R.D. at 353. Meadows has offered

very little in the way of thoughtful trial planning. He has not explained how to

minimize or eliminate the difficulties associated with managing a collective action of

nearly 1,600 customer engineers in a case where his claims depend on using the

collective testimony of those engineers to encourage the trier of fact to draw an

inference about the existence of a nationwide, unwritten policy or practice. Meadows

mentions things like “class-wide data” (which could help simplify damages

calculations but would not help establish liability, see [288] at 15), the use of

subclasses (which would also not help establish liability because the unwritten

policies or practices Meadows’s alleges exist would have affected all customer

engineers equally), and bifurcation (which, again, would simplify the damages

portion of the case but would not avoid the complexities underlying Meadows’s

theories of liability), but does not elaborate in any helpful way as to how those

mechanisms would simplify the initial determination of liability. See [288] at 7. In

circumstances like these, where Meadows’s theories are largely dependent on

circumstantial     inferences   drawn   from   voluminous     individual   testimony,



                                         22
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 23 of 26 PageID #:9182




“[g]enerically stating that unspecified mechanisms may exist is not sufficient to allay

manageability and fairness concerns.” Camilotes, 286 F.R.D. at 354.

      Meadows has presented no plans for managing the large number of witnesses

that would need to testify or the potentially voluminous documents that would likely

be necessary to establish liability on a class-wide basis for the theories he relies on.

If the case were as simple as reading a handbook or the terms of the Five Star

program—or if the case depended only on the testimony of a few executives that were

allegedly responsible for the unlawful unwritten practices or policies—this type of

sweeping assurance might be enough. But what Meadows proposes is relying on the

testimony of many different customer engineers to establish a pattern of experience

so uniform as to create an inference that such an unlawful, unwritten policy or

practice exists. That is a valid theory as a matter of law, but as a matter of trial

procedure and judicial efficiency, it presents significant difficulties. Meadows’s

briefing does not suggest there are ways to eliminate those difficulties.

      At most, Meadows provides unpersuasive assurances that he and his fellow

customer engineers would limit their presentation to the trial testimony of a

representative subset of the collective. His briefing says only that, at some point in

the future, “comparisons between a representative sample of Plaintiffs’ ES Mobility

and Workday data will reveal an average amount of time Plaintiffs performed off-the-

clock work.” [288] at 25. Meadows gives no reason why that sampling could not have

been explained in greater detail as part of his response, but one reason may be that

such sampling will not prove as easy as Meadows says it will. Sample evidence will



                                          23
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 24 of 26 PageID #:9183




support group adjudication only if “each class member could have relied on that

sample to establish liability if he or she had brought an individual action.” Tyson

Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1046 (2016). See also Solsol v. Scrub, Inc.,

No. 13 CV 7652, 2017 WL 2285822, at *8 (N.D. Ill. May 23, 2017). The problem for

Meadows is that, to the degree the deposition testimony hints at the existence of an

unwritten policy or procedure, that unwritten policy or procedure played out only in

the context of individual manager-engineer relationships around the country.

Sampling would be of little help because the other members of the collective could not

rely on representative testimony to establish that the same violation occurred in their

case; whether it did would depend on whether their managers approved overtime or

took other actions to alleviate any pressures they might have felt to work off-the-

clock.

         There are some instances when sample evidence can be a trustworthy and

efficient proxy for a larger body of evidence but, at the least, such sampling usually

requires the use of statistical methods to create a random assortment of collective

members as witnesses. See Espenscheid, 705 F.3d at 774. Meadows has not provided

any insight into what type of sampling methods he might use or how he might go

about selecting a truly random, representative sample of customer engineers to

testify. His ability to do that has been at least partially undermined by the fact that

only thirty-six of the eighty-one plaintiffs that NCR subpoenaed actually appeared

for their depositions. See [277] at 4. That low turnout casts doubt on Meadows’s ability

to obtain testimony from anyone other than the representatives most interested in



                                          24
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 25 of 26 PageID #:9184




winning the case—a subset that is not representative of the collective as a whole. Nor

has Meadows explained how the selection of representative candidates would assuage

concerns that other customer engineers were underreporting their time for any of the

many benign reasons that were suggested during their depositions. See Espenscheid,

705 F.3d at 774 (“plaintiffs have not explained how their representative proof would

distinguish such benign underreporting from unlawful conduct by DirectSat”).

      That each customer engineer might require an individualized damages

hearings is not a sufficient reason in and of itself to decertify. Rule 23 permits class

certification even if separate hearings will be necessary to establish damages, so long

as liability can be established for the class as a whole. See Butler v. Sears, Roebuck &

Co., 727 F.3d 796, 800 (7th Cir. 2013); Arreola v. Godinez, 546 F.3d 788, 801 (7th Cir.

2008) (“the need for individual damages determinations does not, in and of itself,

require denial of his motion for certification”). But special masters are only helpful

“once liability is established,” see Espenscheid, 705 F.3d at 775, and here, the factual

complexities extend not only to the issue of damages but to the threshold issue of

liability as well. Again, having failed to identify a nationwide written policy or

practice that binds the customer engineers together as victims, Meadows theory

depends on producing enough customer engineers to testify that a trier of fact will be

able to infer the existence of a nationwide unwritten policy or practice that violates

the FLSA. The use of circumstantial evidence to encourage this type of inference is

permissible, but Meadows has not marshaled enough evidence to suggest that it is

possible here.



                                          25
 Case: 1:16-cv-06221 Document #: 295 Filed: 03/04/20 Page 26 of 26 PageID #:9185




      Given the factual complexities the evidence has revealed, the importance of the

relationship between each customer engineer and his or her manager, the discretion

each manager retained to award overtime work and discourage off-the-clock work,

the lack of sufficient evidence of any nationwide unwritten policy or practice that

might explain the numerous instances of off-the-clock work that Meadows has

identified, and the absence of any meaningful explanation for how Meadows might

overcome these factual issues via efficient trial management or thoughtful sampling,

the three factors together favor decertification. See Camilotes, 286 F.R.D. at 353.

Meadows has failed to identify a factual or legal nexus that binds him and the other

plaintiffs together as “victims of a particular violation of the overtime laws.” Hudgins,

2019 WL 354958 at *3; Camilotes, 286 F.R.D. at 345; Russell, 721 F.Supp.2d at 812.

He may continue to pursue his claim individually, but the FLSA collective action

must be decertified.

IV.   Conclusion

      NCR’s motion to decertify, [280], is granted. A status hearing is set for March

18, 2020, at 9:30 a.m.



ENTER:

                                                ___________________________
                                                Manish S. Shah
                                                United States District Judge
Date: March 4, 2020




                                           26
